DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “detector device (Claim 5)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1 (line 5), the phrase should recite “a direction.”  
Claim 3 should recite “wherein the blade unit is only traveled so far that, in the target position of the blade unit, the end face of the blade holder[[,]] with a trailing section[[,]] is still located in a region of the endless tape or carrier tape labels.”
Claim 4 (lines 3-4) should recited “an end face of the blade holder.”
Claim 4 (line 6) should recite “a surface.”
Claim 7 (line 2) should recited “a next label.”
Claim 7 (line 3) should recite “a reverse direction.”
Claim 9 should recite “wherein the blade unit is traveled such that the cutting blade slides along a surface of the transport roller 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 1-11, the preamble is directed to a method of cutting of self-adhesive linerless endless tape or labels or carrier tape labels using a cutter of a printer label; however, the body of the claim does not positively recite any steps. Due to the lack of steps recited in the claims the scope of the claims are indefinite.
Regarding claim 1, the phrase “motorized manner” is indefinite. The term “manner” is ambiguous. It is unclear if a motor advances the blade unit between a start and target position” or if a different structure moves the blade, in a manner as a motor. 
Regarding claim 6, the phrase “and in that the endless tape or carrier tape labels are subsequently transported further by one label”, with emphasis on “in that” is indefinite. It is unclear if the tape is transported further by one label when the blade is traveled back to the start position and if the blade is traveled to a further start position or if the tape is only transported during either the travel back to the start position or further into a start position. Further, the “labels are subsequently transported further by one label” is indefinite. How are the labels subsequently transported further by one label? In other words, it is unclear what structure is transporting the labels. 

Below are suggestions of claim language for claim 5 and 6; however, claims 1-4 and 7-11 should be amended to positively recite steps the method is performing:
Claim 5:detecting by means of a detector device whether the cut-off label has been removed from the transport roller, with the blade unit only being automatically traveled out of the target position when 
-OR- 
determining bif the blade unit has automatically traveled out of the target position when a detector detects that the cut-off label has previously been removed from the transport roller.
Claim 6: moving [[,]] to the start position or to a further start position going beyond the target position; and in that the endless tape or carrier tape labels are subsequently transported further by one label.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “wherein the cutting blade is…preloaded…by means of a spring device, and the claim also recites “in particular a compression spring” which is the narrower statement of the range/limitation. 
In the present instance, claim 11 recites the broad recitation “a reference travel is carried out at a respective predefined position of the blade unit”, and the claim also recites “in particular on a start of the label printer” which is the narrower statement of the range/limitation. 
In the present instance, claim 11 recites the broad recitation “a reference travel is carried out at a respective predefined position of the blade unit”, and the claim also recites “in particular the start position” which is the narrower statement of the range/limitation. 
In the present instance, claim 11 recites the broad recitation “is calibrated by means of a sensor device”, and the claim also recites “that in particular comprises a magnet traveling along with the blade unit and an associated fixed-position magnetic field sensor, in particular a hall sensor” which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Pfeiffer (US 6651537) teaches a cutting device which prevents the build up of glue on the cutter. Specifically, Pfeiffer teaches a cutter comprising a transport roller. The labels are pulling through the cutter (rather than pushed) and the blade unit travels linearly and parallel to an axis of the transport roller to cut the labels. The blade cuts the label along an apex line of the transport roller. When the blade unit is not in use, the blade resides to one side of the cutter and when the blade is in use, it does not contract the transport roller. The transport roller has non-stick characteristics to aid in preventing the label from sticking to the surface of the roller. Further during cutting the glue layer of the label is not sheared which prevents the blade becoming contaminated with glue and label jamming.
Saito et al. (US 5611253) teaches a cutting device which uses a presser to press on and fix the cutting medium to a position close to the cutting position to provide excellent linearity of the cut surface. Saito teaches a linearly traveling cutter which moves parallel to a stationary cutter. Once the workpiece is fed to a predetermined length the cutter travels to cut the workpiece. The presser member is retracted when the cutter is traveling and is extended to a pressing position when the cutter engages the workpiece.
The prior art teaches a traveling cutter which engages a transport roller for cutting a material to a desired length, but does not teach the blade unit is traveled in that the label is completely cut off and held at a transport roller by the blade unit in the target position (until a user removes the blade). The prior art is directed to holding the workpiece during cutting for obtaining a straight cut.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication No. 20200087015, US 20180312289, US 20080250909, US Patent No. 4979838 teach linear traveling cutters which clamp the workpiece during cutting.GB2289430 teaches a moving cutter with a workpiece clamp.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER S MATTHEWS/            Primary Examiner, Art Unit 3724